Exhibit 10.1

 

FIRST AMENDMENT TO

SNAP INTERACTIVE, INC. 2016 LONG-TERM INCENTIVE PLAN

 

This FIRST AMENDMENT TO SNAP INTERACTIVE, INC. 2016 LONG-TERM INCENTIVE PLAN
(this “Amendment”), dated as of April 10, 2017, is made and entered into by Snap
Interactive, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Snap Interactive, Inc.
2016 Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, the Company sponsors and maintains the Snap Interactive, Inc. 2016
Long-Term Incentive Plan (the “Plan”) in order to attract and retain the
services of key employees, key contractors, and outside directors of the Company
and its subsidiaries;

 

WHEREAS, the Company originally reserved fifteen million (15,000,000) shares of
Common Stock for issuance under the Plan, subject to adjustment and increase as
provided under the terms of the Plan;

 

WHEREAS, the Company subsequently approved a 1-for-35 reverse stock split of the
Company’s Common Stock, effective as of January 5, 2017, after which, and in
accordance with Article 11 of the Plan, the number of shares of Common Stock
reserved for issuance under the Plan was reduced to four hundred thousand five
hundred seventy-two (428,572) shares of Common Stock;

 

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time; and

 

WHEREAS, the Board desires to amend the Plan to increase the number of shares of
Common Stock that may be delivered pursuant to Awards under the Plan by an
additional eight hundred seventy-one thousand four hundred twenty-eight
(871,428) shares, for an aggregate maximum total of one million three hundred
thousand (1,300,000) shares available under the Plan.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan, and subject to the
approval of the Company’s stockholders, the Company hereby amends the Plan,
effective as of the date hereof, as follows:

 

1.       Section 5.1 of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1       Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12 and subject to increase by any Prior Plan Awards eligible for
reuse pursuant to Section 5.2, the maximum number of shares of Common Stock that
may be delivered pursuant to Awards granted under the Plan is one million three
hundred thousand (1,300,000) shares, of which one hundred percent (100%) may be
delivered pursuant to Incentive Stock Options. Subject to adjustment pursuant to
Articles 11 and 12, the maximum number of shares of Common Stock with respect to
which Stock Options or SARs may be granted to an Executive Officer during any
calendar year is two hundred thousand (200,000) shares of Common Stock. Shares
to be issued may be made available from authorized but unissued Common Stock,
Common Stock held by the Company in its treasury, or Common Stock purchased by
the Company on the open market or otherwise. During the term of this Plan, the
Company will at all times reserve and keep available the number of shares of
Common Stock that shall be sufficient to satisfy the requirements of this Plan.

 

2.       Except as expressly amended by this Amendment, the Plan shall continue
in full force and effect in accordance with the provisions thereof.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  SNAP INTERACTIVE, INC.       By: /s/ Alexander Harrington   Name: Alexander
Harrington   Title: Chief Executive Officer

 

Signature Page to the

First Amendment to 2016 Long-Term Incentive Plan

 

 

 

 



 

 

